Exhibit 10.5E

CVB FINANCIAL CORP. 2008 EQUITY INCENTIVE PLAN

AMENDMENT NO. 4

THIS AMENDMENT NO. 4 (this “Amendment”) to the CVB Financial Corp. 2008 Equity
Incentive Plan (the “Plan”), is adopted by CVB Financial Corp., a California
corporation (the “Company”), effective as of January 1, 2017. All capitalized
terms in this Amendment shall have the same meaning as in the Plan.

WHEREAS, pursuant to Section 8.1 of the Plan, the Board of Directors of the
Company may, in its sole discretion, amend the Plan, or any part thereof, at any
time and for any reason; provided that no such amendment alters or impairs any
rights or obligations under any award previously granted to any participant in
the Plan;

WHEREAS, the Financial Accounting Standards Board has amended Compensation –
Stock Compensation (Topic 718) to increase the amount of federal, state and
local taxes that may be withheld from equity awards by means of netting of
shares from the awards with such awards continuing to qualify for equity
classification for financial accounting purposes;

WHEREAS, the Board of Directors has deemed it to be in the best interests of the
Company to amend Section 9.2 of the Plan to adopt the tax withholding provisions
now permitted under such Topic 718, and on February 22, 2017, adopted an
amendment to the Plan in the form set forth below:

NOW THEREFORE, in compliance with the terms of the Plan, Section 9.2 of the Plan
is amended in its entirety to read as follows:

9.2 Withholding Arrangements. The Administrator, in its discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (a) electing
to have the Company withhold otherwise deliverable Shares or (b) delivering to
the Company already-owned Shares having a Fair Market Value equal to the amount
required to be withheld. The amount of the withholding requirement shall be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made; provided, however, in the case that Shares that
would otherwise be issued to the Participant are withheld by the Company to
satisfy the tax withholding, the Shares applied to such tax withholding shall
have a Fair Market Value that is no greater than the maximum statutory federal,
state or local tax rates that could apply to the Award in the jurisdictions
applicable to the Participant on the date that the amount of tax to be withheld
is to be determined, or such other limitation as may be required by then
applicable accounting rules and regulations to maintain favorable equity
accounting treatment for the Award. The Fair Market Value of the Shares to be
withheld or delivered shall be determined as of the date taxes are required to
be withheld.

Survival. Except as modified hereby, all of the provisions of the Plan remain in
full force and effect.



--------------------------------------------------------------------------------

References. Any reference to the Plan contained in any document, instrument or
agreement executed in connection with the Agreement, shall be deemed to be a
reference to the Plan as modified by this Amendment.

IN WITNESS WHEREOF, this Amendment to the Plan is effective as of the date first
above written.

 

CVB FINANCIAL CORP.

By:

 

/s/ E. Allen Nicholson

 

Name: E. Allen Nicholson

 

Title: Chief Financial Officer